686 N.W.2d 746 (2004)
TYSON
v.
STATE FARM MUT. AUTO. INS. CO.
No. 126952, COA No. 257423.
Supreme Court of Michigan.
September 23, 2004.
On order of the Chief Justice, a stipulation signed by the attorneys for the parties agreeing to the dismissal of the application for leave to appeal and the motions for immediate consideration and stay are considered and IT IS HEREBY ORDERED that the application for leave to appeal and the motions for immediate consideration and stay are DISMISSED with prejudice and without costs.